OPINION SUTIN, Judge. Following a plea of guilty, the defendant was sentenced for attempting to distribute a controlled substance (LSD). See §§ 40A-28-1, N.M.S.A.1953 (2nd Repl.Vol. 6) and 54-11-22, N.M.S.A.1953 (Int.Supp. 1972). On this appeal, defendant contends that the judgment and sentence imposed are invalid because he did not understandingly and voluntarily enter his plea of guilty. The record discloses nothing to support defendant’s contention. Affirmed. It is so ordered. WOOD, C. J., and HENDLEY, J., concur.